               Case 1:20-cv-12193-RGS Document 7 Filed 02/05/21 Page 1 of 3


                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS


 BOSE CORPORATION,

                   Plaintiff,
 v.                                                Civil Action No. 1:20-cv-12193-RGS

 KOSS CORPORATION,

                   Defendant.


                                   JOINT MOTION FOR STAY

         Plaintiff Bose Corporation (“Bose”) and Defendant Koss Corporation (“Koss”), by and

through their undersigned counsel, respectfully request that the Court stay this case. As grounds

for their motion to stay, the parties state:

         On July 22, 2020, Koss filed suit against Bose in the Western District of Texas alleging

infringement of the same patents at issue in this declaratory judgment action. Koss Corporation

v. Bose Corporation, Civil Action No. 6:20-cv-00661-ADA (W.D. Tex.) (the “WDTX action”).

         On December 17, 2020, Bose moved to dismiss the WDTX action for improper venue and

preferably to transfer the WDTX action to the District of Massachusetts. That motion remains

pending.

         The parties respectfully request a stay of this action while the Western District of Texas

considers Bose’s motion. The parties propose to update this Court promptly after receiving a

decision from the Western District of Texas on Bose’s motion.

         Should the WDTX action be transferred to the District of Massachusetts, Koss reserves the

right to request consolidation of the instant case and the WDTX case with the WDTX case

designated as the lead case.




504090832 v1
               Case 1:20-cv-12193-RGS Document 7 Filed 02/05/21 Page 2 of 3


 Respectfully Submitted,                       Respectfully Submitted


 /s/ Michael N. Rader                          /s/ John C. Blessington
 Michael N. Rader (BBO No. 646990)             John C. Blessington (BBO No. 549754)
 Daniel M. Huttle (pro hac vice to be filed)   K&L GATES LLP
 WOLF, GREENFIELD & SACKS, P.C.                State Street Financial Center
 605 Third Avenue                              One Lincoln Street
 New York, NY 10158                            Boston, MA 02111
 Telephone: (212) 697-7890                     Telephone.: (617) 261-3100
 Facsimile: (617) 646-8646                     Facsimile: (617) 261-3175
 mrader@wolfgreenfield.com                     john.blessington@klgates.com
 dhuttle@wolfgreenfield.com
                                               Counsel for Defendant Koss Corporation
 Nathan R. Speed (BBO No. 670249)
 WOLF, GREENFIELD & SACKS, P.C.                Of Counsel
 600 Atlantic Avenue
 Boston, MA 02210                              Darlene F. Ghavimi
 Telephone: (617) 646-8000                     Texas Bar No. 24072114
                                               K&L GATES LLP
 Facsimile: (617) 646-8646
                                               2801 Via Fortuna, Suite #350
 nspeed@wolfgreenfield.com
                                               Austin, TX 78746
                                               Telephone: (512) 482-6800
 Counsel for Plaintiff Bose Corporation        Facsimile: (512) 482-6859
                                               darlene.ghavimi@klgates.com




504090832 v1
               Case 1:20-cv-12193-RGS Document 7 Filed 02/05/21 Page 3 of 3


                                CERTIFICATE OF SERVICE

        I certify that this document is being filed through the Court’s electronic filing system,
which serves counsel for other parties who are registered participants as identified on the Notice
of Electronic Filing (NEF). Any counsel for other parties who are not registered participants are
being served by first class mail on the date of electronic filing.


Dated: February 5, 2021                              /s/ Michael N. Rader
                                                     Michael N. Rader




504090832 v1
